— In a proceeding to validate petitions designating George Ries, David R. Caesar, John J. Sheehan, Edmund Margolies, Olga Molarchuk and Harold Newhouse as candidates in the Democratic Party primary election to be held on September 9, 1986, for various party positions, the appeal is from a judgment of the Supreme Court, Queens County (Gallagher, J.), dated July 28, 1986, which denied the application.
Judgment affirmed, without costs or disbursements.
The Supreme Court, Queens County, properly found that the designating petition was invalid (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919).
We further note that the joint petitions included candidates from the 30th Assembly District, as well as a candidate from only part A of that district. Therefore, it was crucial to list *918the pages and the number of signatures for each particular candidate, since it is impossible to tell from the cover sheet which pages are for the candidate from part A. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.